PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 14/774,336
Filing Date: 9/10/2015
Appellant(s): Jonas SCHAEFER



__________________
Matthew C GOEDEN (63,560)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/12/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/20/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 (2) Response to Argument
Appellant’s arguments filed 5/12/2022 with respect to claims 1-12 and 14-21 have been fully considered but they are not persuasive. Appellant’s arguments will be addressed herein below in the order in which they appear in the response filed 5/12/2022.
Appellant argues that (A) the Appellant’s claimed invention is directed to statutory matter. Examiner respectfully disagrees with Appellant’s arguments.
101 Responses 
As per Appellant’s argument (A), Appellant’s remarks with regard to the statutory nature of Appellant’s claimed invention are addressed in the 9/20/2021 Office Action. 
Organizing Human Activities 
Claim(s) 1, 2 and 12 is/are directed to the abstract idea of “displaying status information and depicting flow rate information,” etc. (Appellant’s Specification, Abstract, paragraph(s) [0002], [0005]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-12 and 14-21 recite an abstract idea. Appellant’s argument is not persuasive.
The claim(s) recite(s) in part, system/method for performing the steps of “displaying a fluid region, determining reservoir changes, displaying a next reservoir change notification, selecting fluid areas,” etc., that is “displaying status information and depicting flow rate information,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-12 and 14-21 recite an abstract idea. Appellant’s argument is not persuasive.
Instructions
Figures 6A and 6B, repeated below, are particularly illustrative or organizing human activities through giving instructions. Appellant’s argument is not persuasive.

    PNG
    media_image2.png
    723
    932
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    724
    932
    media_image3.png
    Greyscale

Information Processing Computer
Further, Appellant’s claimed invention is directed to “displaying status information and depicting flow rate information,” etc. (Appellant’s Specification, Abstract, [0002], [0005]) through the steps of “displaying a fluid region, determining reservoir changes, displaying a next reservoir change notification, selecting fluid areas,” etc. Therefore, Appellant’s claimed invention is directed to processing data. Processing data is an abstract idea. Appellant’s argument is not persuasive.
In Electric Power Group the collection, manipulation and display of data has been found to be an abstract process. When claims, such as Appellant’s claims, are “directed to an abstract idea” and “merely requir[e] generic computer implementation,” they “do[] not move into [§] 101 eligibility territory.” buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014). Appellant’s argument is not persuasive.
Determining which Reservoir is next to require a Reservoir Change
Determining which reservoir is next to require a reservoir change is part of Appellant’s information processing and is done as an information gathering step in the ultimate performance of Appellant’s display of instructions. Appellant’s argument is not persuasive.
Insignificant extra-solution activity
Further in this regard, Appellant is admitting that Appellant’s claim recites storing data steps, retrieving data steps, providing data steps, output steps (Bilski v. Kappos, 561 U.S. 593, 610-12 (2010), Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1066 (E.D. Mo. 2011), aff’d, 687 F.3d at 1266), and/or transmitting data step (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014), Apple, Inc. v. Ameranth, Inc., 842 F.3d 1299, 1241-42 (Fed. Cir. 2016)) that is/are insignificant extra-solution activity. Extra-solution activity limitations are insufficient to transform judicially excepted subject matter into a patent-eligible application (MPEP §2106.05(g)). Appellant’s argument is not persuasive. 
2019 PEG Neither Limiting nor Exhaustive 
Further, the enumerated examples in the 2019 PEG are neither limiting nor exhaustive. They are exemplary. Appellant’s argument is not persuasive. 
Integration into a Practical Application
Integration into a practical application requires additional elements or a combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception (e.g. Enfish, McRO and Vanda) (2019 PEG). 
Appellant’s “processor, computing apparatus, display apparatus, analog and digital electrical connections, wireless connections, bus-based connections, input apparatus, graphical user interfaces, pumps, reservoirs, scales, treatment sets, filters, pressure sensors” is/are not an additional element(s) that reflects in the an improvement in the functioning of a computer,  is/are not an additional element(s) that applies or uses the judicial exception to effect a particular treatment or prophylaxis, is/are not an additional element(s) that effects a transformation or reduction of a particular article to a different state or things, and is/are not an additional element(s) that applies or uses the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment for the reasons explained in the 101 rejection above. Appellant’s “processor, computing apparatus, display apparatus, analog and digital electrical connections, wireless connections, bus-based connections, input apparatus, graphical user interfaces, pumps, reservoirs, scales, treatment sets, filters, pressure sensors” is/are merely tools used by Appellant to implement data processing. Data processing is an abstract idea. Appellant’s argument is not persuasive. 
Effecting a Particular Treatment
Appellant’s claims do note recite a particular treatment or effecting a particular treatment with any significant specificity to move Appellant’s claimed invention into eligible subject matter. Appellant’s claimed invention gathers and processes data in order to display instructions. Appellant’s argument is not persuasive. Significantly More
The Examiner is not persuaded that “displaying a fluid region, determining reservoir changes, displaying a next reservoir change notification, selecting fluid areas,” etc. constitutes significantly more than the abstract idea. “[M]erely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.” Electric Power Group, 830 F.3d at 1355. Moreover, the claims “do not include any requirement for performing the claimed functions…by use of anything but entirely conventional, generic technology. The claims therefore do not state an arguably inventive concept.” Id. at 1356. In short, each step does no more than require a generic computer processor to perform generic computer functions. See Appellant’s specification at paragraph(s) [0030]-[0032], [0042]-[0043] and [0046] describing generic computer components (i.e. processor, computing apparatus, display apparatus, analog and digital electrical connections, wireless connections, bus-based connections, input apparatus, graphical user interfaces, pumps, reservoirs, scales, treatment sets, filters, pressure sensors). And considered as an ordered combination, the computer components of Appellant’s system/method/apparatus/computer readable medium add nothing that is not already present when the steps are considered separately. 
Considering each of the claim elements in turn, the function performed by the computer at each step of the process is purely conventional. For example, “displaying data, determining data, selecting data,” etc. is/are purely conventional in computer systems and its use in the claim both individually and in the ordered combination fails to transform the nature of the claim. Each step of the claimed system/method/apparatus/computer readable medium does no more than require a generic computer to form a generic computer function. Appellant’s argument is not persuasive.
The Claims Do Not Pre-Empt Every Application
While it is acknowledged that preemption is the concern driving judicial exceptions to patent eligibility, preemption is not a stand-alone test for eligibility.  Rather, the results of applying the two-part framework from Alice Corp. and Mayo answer the question of whether the claims are preemptive. Where the claims are deemed only to be directed to patent ineligible subject matter under the two-part framework, as they are in this case, preemption concerns are fully addressed and made moot.  As shown above, the claims are directed to an abstract idea and the additional elements do not amount to significantly more than the abstract idea.  Therefore, the claims are not directed to patent-eligible subject matter for the reasons set forth above. Appellant’s argument is not persuasive.
Similarly, the streamlined analysis is not a means to circumvent the full analysis under the two-part framework.  A claim that fails to qualify as eligible after step 2B of the full analysis would not be eligible for the streamlined analysis because the claim lacks self-evident eligibility.  As shown above, the claims are directed to an abstract idea and the additional elements do not amount to significantly more than the abstract idea.  Therefore, the claims are not directed to patent-eligible subject matter for the reasons set forth above. Appellant’s argument is not persuasive.


















Additional Elements/Bernheimer
Further, the Examiner maintains the position that the additional elements are well understood, routine, and conventional. The Examiner supports this position that the elements are well understood, routine, and conventional above in the Office Action by pointing to the Appellant’s Specification at [0030]-[0032], [0042]-[0043] and [0046] where embodiments of Appellant’s claimed invention are composed of “processor, computing apparatus, display apparatus, analog and digital electrical connections, wireless connections, bus-based connections, input apparatus, graphical user interfaces, pumps, reservoirs, scales, treatment sets, filters, pressure sensors”, etc. and the like. Appellant’s argument is not persuasive.
 
Respectfully submitted,
/CHARLES P COLEMAN/
Examiner, Art Unit 3626

Conferees:
/ROBERT W MORGAN/            Supervisory Patent Examiner, Art Unit 3626  

/RACHELLE L REICHERT/            Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.